                                                                   United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                  IN THE UN ITED STATES DISTRICT COURT              November 20, 2018
                   FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk
                            HOUSTON DIVISION



DA RNELL JO TRA M BLE ,
TDCJ #02136473,
                  Plaintiff,

                                                C IVIL ACTION       H-18-0810

MEMORIAL HERMANN HOSPITAL ,
et al .,

                  Defendants.


                       M EMORANDUM OPINION AND ORDER


     State inmate Darnell Jo Tramble (TDCJ 402136473) has filed a
Prisoner's                Rights   Complaint   under   42                5      1983

(ncomplaint/'llDocket Entry No.                alleging violations                his
       rights by Memorial Hermann Hospital, Ben Taub Hospital, and

several physicians following his arrest                 officers with the

Houston Police Department (nHPD''). Tramble has filed two amended
versions            Complaint (Docket Entry Nos.                20).
cou rt 's request Tramb le has           filed Plaintiff's More Definite

Statement of his claims (Docket Entry No. 22). Because Tramble is
an inmate who proceeds in forma oauperis,              court is required

scrutinize the claims and dismiss the Complaint ,                whole

      if it determines that the Complaint nis frivolous, malicious,

   fails       state       claim upon which relief                ranted ''

nseeks monetary relief from           defendant who         immune from such
relief.''     D.S.C. 55 1915A (b), 1915 (e)(2)(B). After considering
all of the pleadings the              concludes that this case must be

dism issed for the reasons explained below .


                              1.   Backcround

     On February 10,           Tramble sustained           shot wound

    left shoulder, which caused a UmaJ'Or grac tu reM           the Mmid

humerus .''' Tramble explains that

     a 20 gauge shotgun

girlfriendx Tramble was taken            ambulance      Memorial Hermann
Hospital (nMemorial Hermann'') and treated           the emergency room .z
Tramble claims that           emergency room physicians violated his

constitutional rights         delaying treatm ent while HPD officers

placed him under arrest .t

     Tramb le was arrested and charged with assault                family

m ember by 'Aimpeding breath'' in connection with the altercation he

had with        girlfriendx        Although Tramble requested surgery,
doctors      Memorial Hermann treated the fracture with a nsplint''



     V second Amendedq Prisoner's Civil Rights Complaint (nsecond
Amended Complaint'/), Docket Entry No. 2O, p. 4.
     zplaintiff's More Definite Statement, Docket Entry No . 22,


     'Second Amended Complaint, Docket Entry No .

     tId .

     splaintiff's More Definite Statementr Docket Entry No . 22#
and the gun              shot entry wounds with bandagesx            Tramble was

discharged from Memorial Hermann two days later and taken                       the

Harris County Jail on February                 2017.7

      On May 25, 2017, Tramble was convicted of the assault charges

against him and sentenced                     years       state prison .8       was

admitted to the Texas Department of Criminal Justice - Correctional

Institutions Division (A'TDCJ/')              June 22, 2017.9 While in custody
at the Harris County Jail pending the resolution of those charges,

Tramble received follow-up care                           injuries      Ben Taub
Hospital (''Ben Taub'').l0 Between February 22, 2017, and May
2017, Tramble received X-rays, bandage changes, and                     brace

replace the splint                  arm .''   Although Tramble complained

swelling, weakness, and numbness, he claims that physicians at Ben

Taub failed                treat his injury properly by removing ubullet
                                               reportedly rem ained             arm

and   that        they    failed    perform           uprocedure''    align     his

fractured humerus with his injured shoulderx z                   Tramble claims,


      6Id . at 4 .

      ?Id . at 5 .

      8Id .

      9Id .

      10j(d       at

      :lId

      $2Id *  .
therefore, that doctors                Taub   %%failed    render needed

medical attention ./'l3

       Tramble continues to wear a uwrist support b race'' on his left

hand and is unable to lift over 30 pounds due to joint swelling and
pain from the bullet fragments that remain in the soft tissue

his left arm, which he describes as deformedx 4 Invoking 42
f 1983, Tramble sues Memorial Hermann, Ben Taub,            and several

physicians who treated him        the gun shot wound he sustainedx b
Specifically , Tramble contends that doctors at Mem orial Hermann and

Ben Taub are liable for malpractice by denying him adequate medical

care       the form of surgery and the removal of bullet fragments,

which have caused swelling, weakness, and numbness                   armx 6
Tramble seeks monetary damages for his pain and mental anguishx v

                            II . Discu ssion

A.     Claims Against HPD

       Tramble contends      HPD is liable because officers hindered

     interfered              medical    treatment        emergency    room

physicians                                               under arrest


       13Id

       14j
         g(j   a.
                t.

       lssecond Amended Complaint, Docket Entry No . 2O,

       Mplaintiff's More Definite Statement, Docket Entry No . 22r pp .
5-6.
       l7second Amended Complaint, Docket Entry No .
February       2017.0         a subdivision of the City of Houston, HPD

1aCkS Capacity and is nOt Subject            Suit. See FED.
Maxwell v . Henrv,         F. Supp .              (S.D. Tex. 1993); see also
Darbv v . Pasadena Police Dep't, 939 F.2d 311,                       (5th

1991) (concluding that, as an agency               subdivision              city,

the police department lacked capacity to be sued as an independent

entity). Accordingly,

B.     Remaining Claim s

        %'To state a claim under g42 U.S.C. 5 19832,         plaintiff must

       allege a violation of rights secured by              Constitution

laws of        United States and (2) demonstrate that the alleged
deprivation was committed by a person acting under color of state

law .'' Lefall v. Dallas Inden. Sch. Distw            28 F.3d 521, 525 (5th
        1994) (citations omitted).                other words, the alleged

violation    nmust be      caused            exercise        some    right

privilege created by the State            by a rule of conduct imposed by

     State or by a person           whom the State is resp onsible .'' Luaar

v. Edmundson Oil Co.,                     2744,         (1982).     This means
that nthe party charged with the deprivation must be a person who

       fairly be said       be      state actor,''            one who

fact      state officialr one who nhas acted with                has obtained

significant        from state officials,''               whose ''conduct



       '8second Amended Complaint, Docket Entry No . 20, pp .
otherwise chargeable to the State .'' Id .

       Tramble does not allege facts showing that either Memorial

Hermann or Ben Taub are state actors or that, even if they cou ld be

considered as such, they can be held liable under 42                5 1983 .

       as      municipal entity            not liable under      theory

respondeat superior, see Monell v . Der 't of Social Svcsw

2018, 2037 (1978),        private hospital cannot be held vicariously

liable under 5 1983 for constitutional torts committed by
employees. See Shields v . Illinois Dep't of Corrections, 746 F.3d

782, 79O (7th Cir. 2014) (citations omitted); see also Goodarzi v.
Hartzoa, Civil No. H-12-2780, 2013 WL 3110056, at              5 (S.D. Tex .
            2013) (rejecting a claim of state actor liability against
Memorial Hermann for this reason). Because Tramble does not allege
that he     was denied           as the     result        constitutionally

deficient policy,         does       state an actionable claim against

Memorial Hermann or Ben Taub under            1983 . See Piotrowski v . Citv

of Houston, 237 F.3d 567,           (5th       2001) (citing Monell, 98
          2037)
       Likewise ,      the extent            Tramble sues physicians

treated             Mem orial Hermann , physicians employed by private

hospital facilities do             become state actors         purposes

liability under 42               5 1983 simply because police transport

them        the emergency room .    See Stratton v . Buck, 498        App 'x

       675-76 (9th Cir.            Stvles v. McGinnis,           App'x 362,
                 2001); see also Thomas v. Nationwide Children's

Hosp., 882 F.3d 608, 614 (6th Cir. 2018) (rejecting claims against
emergency room physicians because allowing state actor liability

under f 1983 in that context uwould                        physicians

from exercising their professional judgment to administer care they
deem medically necessary//); Svkes v. Mcphillios, 412          Supp. 2d
     202-03 (N.D.N.Y. 2006) (explaining that hospitals, which are
federally mandated      provide emergency medical care pursuant

the Emergency Medical Treatment and Active Labor Act CAEMTALA/Q , 42

        5 1395dd, are        subject        state actor liability
                                            Tramble does not otherwise

allege facts establishing liability on the part        the physicians

who treated him at Memorial Hermann .

     Tramble also takes issue with            follow-up care that he

received from physicians       Ben Taub , where he appears          have

received care while      was in custody at the Harris County Jail

pursuant        contractual arrangement .    Physicians employed

private hospital        accepts prisoners as patients pursuant

contract can be liable as state actors for providing m edical

     public function that      attributable          state .   See West

v . Atkins, 108 S .    2250, 2260 (1988); see also Rice ex rel . Rice

v. Correctional Medical Svcsw    675 F.3d 650, 672 (7th            2012)
(citing Rodriauez v. Plvmouth Ambulance Svcw 577 F.3d 816, 831-32

           2009)). Assuming that physicians employed           Ben Taub
qualify as state actors        this instance, Tramble cannot prevail

because he does not establish that he was denied medical care

violation of the Constitution .

       Tramble's claim concerning the denial of adequate medical care

falls under the Due Process Clause of the Fourteenth Amendment,

which requires the state      provide for the ''basic human needs'' of

pretrial detainees , including the right           adequate medical care .

Hare v. Citv of Corinth,                   633, 639 (5th        1996)
banc); see also Thomrson v. Kpshur Countv, 245 F.3d 447,
       2001) (n gplretrial detainees have          constitutional right,
under the Due Process Clause                Fourteenth Amendment, not

have their serious medical needs met

on the part of        confining officials./')         prevail under these

circumstances,      plaintiff must demonstrate that            defendants

nhad subjective knowledge       a substantial risk of serious harm

a pretrial detainee but responded with deliberate indifference .''

Hare, 74 F .3d at 650.

       The deliberate indifference standard          an uextremely high''

On e    meet .   Domino v . Texas Dep't of Criminal Justice,            F .3d

           (5th Cir. 2001).
negligence,       medical malpractice do           constitute deliberate

indifference, nor does a prisoner's disagreement with his medical

treatment , absent exigent circum stances.'' Gobert v . Caldwell, 463

        339,                    2006).        A   showing      deliberate


                                  -
                                      8-
indifference requires the prisoner             demonstrate that prison

officials      nrefused       treat   him ,   ignored    his   complaints,

intentionally treated him incorrectly, or engaged in any similar

conduct that would clearly evince             wanton disregard for any

serious medical needs.'' Id. (citation and internal quotation marks
omitted).
       The pleadings reflect that Tramble was provided with m edical

care               injuries that included an X-ray               fractures,
bandage changes for his gun shot wounds, and a brace to rep lace the

splint that he received initiallyx g Tramble takes issue with the
level of care he received, alleging that the physicians emp loyed by

Ben Taub comm itted medical malpractice by not removing bullet

fragments from his injured arm or performing surgery to stabilize
       broken arm .20   A llegations of m alpractice            constitute

deliberate     indifference   and   are   insufficient         establish

constitutional violation .      See Gobert, 463 F .3d              Because

Tramble does not allege facts showing that he was denied care

violation               constitutional    rights, this   action    must    be

dismissed for failure         state a claim upon which relief can be

granted under 42 U.S .C . 5 1983 .




       lgplaintiff's More Definite Statement , Docket Entry No . 22#
5.

       20yd   at
                    111 . Conclusion and Order

     Based on     foregoing,        court ORDERS as follows :

          The prisoner civil rights action filed by Darnell
          J. Tramble under 42 U .S .C . 5 1983 is DISM ISSED with
         prejudice for failure to state a claim upon which
          relief may be granted .

          The d ismissal will count as     STRIKE for purposes
          of 28 U.S.C . 5 1915(g).
     The Clerk     directed      provide    copy     this Memorandum

Opinion and Order to the plaintiff and      the Manager of the Three

Strikes List at Three Strikes@txs.uscourts.qov .

     SICHRD at Houston, Texas,      thisli th day of      . , 2018.



                                                 SIM LAKE
                                       UNITED STATES DISTRICT JUDGE
